Name: Commission Regulation (EEC) No 1039/90 of 26 April 1990 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 107/34 Official Journal of the European Communities 27. 4. 90 COMMISSION REGULATION (EEC) No 1039/90 of 26 April 1990 fixing the import levies on frozen sheepmeat and goatmeat and Pacific States or in the overseas countries and territo ­ ries ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3869/89 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in parti ­ cular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 3869/89 (2), as last amended by Regulation (EEC) No 758/90 (3) ; : Whereas Council Regulation (EEC) No 715/90 (4) lays down the arrangements applicable to agricultural products and certain goods resulting from the processing of agri ­ cultural products originating in the African, Caribbean HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 7 May 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 April 1990 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 374, 22. 12. 1989, p . 54. (3) OJ No L 83, 30. - 3 . 1990, p. 14. (4) OJ No L 84, 30. 3 . 1990, p. 85. 27. 4. 90 Official Journal of the European Communities No L 107/35 ANNEX to the Commission Regulation of 26 April 1990 fixing the import levies on frozen sheepmeat and goatmeat (') (ECU/100 kg) CN code Week No 19 from 7 to 13 May 1990 Week No 20 from 14 to 20 May 1990 Week No 21 from 21 to 27 May 1990 Week No 22 from 28 May to 3 June 1990 0204 30 00 020441 00 0204 42 10 0204 4230 0204 42 50 0204 42 90 0204 43 00 0204 50 51 0204 50 53 0204 50 55 0204 50 59 0204 50 71 0204 50 79 214,843 214,843 150,390 236,327 279,296 279,296 391,014 214,843 150,390 236,327 279,296 279,296 391,014 209,960 209,960 146,972 230,956 272,948 272,948 382,127 209,960 146,972 230,956 272,948 272,948 382,127 205,085 205,085 143,560 225,594 266,611 266,611 373,255 205,085 143,560 225,594 266,611 266,611 373,255 195,680 195,680 136,976 215,248 254,384 - 254,384 356,138 195,680 136,976 215,248 254,384 254,384 356,138 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90.